Mayes, J.,
delivered the opinion of the court.
An examination of this record leaves no doubt in our minds 'that the county of S-impson is liable to appellants for the amount of premiums due for insuring the courthouse property. Express authority is given to Bryan to do “all things necessary 'to preserve and complete the building at the earliest time possible.” This order of the board necessarily conferred upon him the power to insure this building, as it was in the highest •degree necessary to insure, in order to take proper precaution to preserve the building in compliance with the board’s order, .and it would almost have amounted to criminal negligence had Bryan failed to insure and the building been destroyed by fire. *461We do not deem it necessary to protract the discussion of tbis case, for it seems plain to us that, instead of a peremptory instruction against appellants, it- should have been given for them.

Reversed and remanded.